46 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Claude E. SAUNDERS, Plaintiff-Appellant,v.DIRECTOR OF MOTOR VEHICLES;  Basuras Towing Co.;  MunicipalCitrus Judicial District;  County of Los Angeles;State of California;  California HighwayPatrol, Defendants-Appellees.
No. 94-55267.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Jan. 11, 1995.

Before:  SNEED, D.W. NELSON and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Claude E. Saunders appeals pro se the district court's order denying his request to proceed in forma pauperis in his action against the Director of Motor Vehicles, Basuras Towing Company, Citrus Judicial District Municipal Court, the State of California and the California Highway Patrol alleging the wrongful towing of his vehicle.  The district court denied Saunders in forma pauperis status under 28 U.S.C. Sec. 1915(a).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review for abuse of discretion, O'Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.1


3
A plaintiff may be denied leave to proceed in forma pauperis if his complaint is frivolous.  Neitzke v. Williams, 490 U.S. 321, 324 (1989).  A complaint is frivolous "where it lacks an arguable basis either in law or fact."   Id. at 325.  A pro se plaintiff with an arguable claim is entitled to issuance and service of process.  Denton v. Hernandez, 112 S.Ct. 1728, 1733 (1992);  Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989).


4
In his complaint, Saunders appears to seek review of a municipal court order involving foreclosure of his truck.  "The United States District Court, as a court of original jurisdiction, has no authority to review the final determinations of a state court in judicial proceedings."  Worldwide Church of God v. McNair, 805 F.2d 888, 890 (9th Cir.1986).  "This doctrine applies even when the challenge to the state court decision involves federal constitutional issues."  Id. at 891.  We agree with the district court that Saunders's claim, seeking a review of a foreclosure order issued by the Citrus Judicial District Municipal Court, was frivolous because the district court lacked jurisdiction to conduct such a review.


5
Accordingly, we find no error in the district court's denial of Saunders's application for in forma pauperis status.  See id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 "A denial of a motion to proceed in forma pauperis is a final judgment that is immediately appealable pursuant to 28 U.S.C. Sec. 1291."  Tripati v. Rison, 847 F.2d 548, 548 (9th Cir.1988)